NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Achieves Second Consecutive Year of Record Results Full-Year Sales Top $1 Billion Cash Flow from Operations More Than Doubles Salt and Specialty Fertilizer Segments Both Post Significant Earnings Gains OVERLAND PARK, Kan. (February 9, 2009) – Compass Minerals (NYSE: CMP) reports the following record results for the fourth-quarter and full-year ended December 31, 2008: · Fourth-quarter net earnings were up 59 percent over the prior-year period to $80.1 million, or $2.41 per diluted share, and full-year net earnings nearly doubled to $159.5 million, or $4.81 per diluted share. · Excluding special items, fourth-quarter net earnings improved 88 percent to $81.0 million, or $2.44 per diluted share, and full-year earnings more than doubled to $163.5 million, or $4.93 per diluted share. · Fourth-quarter sales increased 19 percent to $388.3 million reflecting strong specialty fertilizer and salt pricing and robust salt sales volumes, partially offset by sharply lower specialty fertilizer demand. · For the full year, sales were up 36 percent to $1,167.7 million driven by price improvements in both the salt and specialty fertilizer segments, and significant gains in salt segment sales volumes. · Full-year cash flow from operations more than doubled to $254.1 million. · The company completed the first phase of its multi-phased plan to expand rock salt production, increasing its Goderich, ON, mine’s annual capacity by 750,000 tons to 7.25 million tons. “This marks the sixth consecutive quarter that Compass Minerals has achieved year-over-year gains in sales, earnings and cash flow, demonstrating the steady strength of our businesses and the benefits of our strategies.Our fourth-quarter net earnings exceeded the combined net earnings for all four quarters in 2007, our full-year revenues exceeded $1 billion for the first time in the company’s history and our cash flow from operations more than doubled from Compass
